        Case
         Case6:20-cv-01009-ADA
              6:20-cv-01009-ADA Document
                                 Document15-1
                                          16 Filed
                                              Filed09/13/21
                                                    09/10/21 Page
                                                              Page11ofof11




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



 PARKERVISION, INC.,

                              Plaintiff,
                                              Case No. 6:20-cv-01009-ADA
             v.

 BUFFALO INC.,

                               Defendant.



                                           ORDER

       Before the Court is the Parties’ Joint Motion to Dismiss. The Court is of the

opinion that the Parties’ Joint Motion to Dismiss should be and hereby is GRANTED. It

is therefore ORDERED that all claims asserted by Plaintiff in the above-styled case are

dismissed with prejudice. It is further ORDERED that each party be taxed its own costs

of court, and the Clerk of Court is directed to close the above case.



SIGNED this 13th day of September, 2021.



                                           ___________________________________
                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
